                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             . NO. 5:19-CR-473-D-1

UNITED STATES OF AMERICA

                V.


JOEYEDUARDO AYALA

               AMENDED PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on March 11, 2020, and the defendant's guilty plea to offenses in violation

of 21 U.S.C. § 841(a)(l), and 18 U.S.C. § 924(c)(l)(A), the Court finds that the

following property is hereby forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C.

§ 924(d)(l), to wit:

       (a)      $6,484.00 in United States Currency;

       (b)      One .40 caliber Smith & Wesson firearm, bearing s/n FXR7021, and any

and all ammunition; and

       (c)      One Hi-Point 9mm Luger firearm, bearing s/n P9776038, and any and

all ammunition.

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.      That based upon the Memorandum of Plea Agreement, all of the

defendant's interests in the identified personal property listed herein are herewith

forfeited, subject to the provisions of 21 U.S.C. § 853(n).



                                            1




            Case 5:19-cr-00473-D Document 57 Filed 07/31/20 Page 1 of 2
       2.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order of its intent to dispose of the property in such a manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury, and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and any additional facts supporting the petitioner's claim and the

relief sought.

       3.       That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(6).

       4.       That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

        SO ORDERED, this ,3__Q_ day of_=T-~"~J+--_ _,, 2020.




                                          J   ES C. DEVER III
                                          United States District Judge

                                             2




            Case 5:19-cr-00473-D Document 57 Filed 07/31/20 Page 2 of 2
